Case 20-10345-MFW   Doc 42-1   Filed 02/18/20   Page 1 of 6




              Exhibit A
                                   Case 20-10345-MFW                   Doc 42-1           Filed 02/18/20                 Page 2 of 6

Debtor name VIP Cinema Holdings, Inc.

UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE
Case No. (If known)          20-10345


Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest
Unsecured Claims and Are Not Insiders                                                                                                                                      12/15
A list of creditors holding the 30 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
disputes. Do not include claims by any person who is an insider , as defined in 11 U.S.C. § 101(31). Also, do not include claims by
secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 30
largest unsecured claims.

Name of creditor and complete                                                        Nature of the       Indicate if      Amount of unsecured claim
                                           Name, telephone number, and                                   claim is
mailing address, including zip             email address of creditor contact         claim               contingent,      If the claim is fully unsecured, fill in only
code.                                                                                (for example,       unliquidated,    unsecured claim amount. If claim is partially
                                                                                     trade debts, bank   or disputed      secured, fill in total claim amount and
                                                                                     loans,                               deduction for value of collateral or setoff to
                                                                                     professional                         calculate unsecured claim.
                                                                                     services, and
                                                                                     government
                                                                                                                         Total Claim, if   Deduction        Unsecured claim
                                                                                     contracts)
                                                                                                                         partially         for value of
                                                                                                                         secured           collateral or
                                                                                                                                           setoff


1   Oaktree Capital Management, LP         Oaktree Capital Management, LP            Secured Second                                                               $45,000,000.00
    1301 Ave of the Americas, 34th Fl      Tel: 213 830-6300 / 312-605-1009          Lien Term Loan
    New York, NY 10019                     Email: samuel.buhler@cortlandglobal.com                                                                                *Principal
                                                                                                                                                                  Outstanding




2   Regal Cinemas, Inc                     Regal Cinemas, Inc                        Litigation          Contingent,                                                 $898,840.54
    101 E Blount Ave                       Tel: 865-925-9453 / 615 252-2365                              Unliquidated
                                                                                                         & Disputed
    Knoxville, TN 37920                    Email: PSales@bradley.com




3   Super Sagless                          Super Sagless                             Trade Debts                                                                     $304,779.44
    2071 S Green St                        Tel: 662-842-5704
    Tupelo, MS 38804                       Email: cari.sweeney@leggett.com




4   Limoss US, LLC                         Limoss US, LLC                            Trade Debts                                                                     $225,818.34
    964 Hwy 45 N                           Tel: 662-365-2200
    Baldwyn, MS 38824                      Email: vm@limoss-us.com




5   Gum Tree Fabrics                       Gum Tree Fabrics                          Trade Debts                                                                     $225,463.43
    P.O. Box 7278                          Tel: 662-844-9329
    Tupelo, MS 38802                       Email: rking@gumtreefabrics.com




6   DHL Global Forwarding                  DHL Global Forwarding                     Trade Debts                                                                     $129,465.51
    19120 Kenswick Dr                      Tel: 281-964-2500 / 651-406-4313
    Humble, TX 77338                       Fax: 651-675-2560
                                           Email: mjedwards@dhl.com




 Official Form 204              Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                                  Page 1
                                Case 20-10345-MFW                    Doc 42-1        Filed 02/18/20                  Page 3 of 6


Debtor name VIP Cinema Holdings, Inc.                                                                   Case No. (If known)            20-10345

                                                                   (Continuation Sheet)

Name of creditor and complete                                                    Nature of the       Indicate if      Amount of unsecured claim
                                         Name, telephone number, and                                 claim is
mailing address, including zip           email address of creditor contact       claim               contingent,      If the claim is fully unsecured, fill in only
code.                                                                            (for example,       unliquidated,    unsecured claim amount. If claim is partially
                                                                                 trade debts, bank   or disputed      secured, fill in total claim amount and
                                                                                 loans,                               deduction for value of collateral or setoff to
                                                                                 professional                         calculate unsecured claim.
                                                                                 services, and
                                                                                 government
                                                                                                                     Total Claim, if   Deduction        Unsecured claim
                                                                                 contracts)
                                                                                                                     partially         for value of
                                                                                                                     secured           collateral or
                                                                                                                                       setoff


7   Southeastern Lumber Inc              Southeastern Lumber Inc                 Trade Debts                                                                     $125,729.98
    433 County Farm Rd                   Tel: 601-735-4901
    Waynesboro, MS 39367                 Fax: 601-735-9154




8   Carpenter Co                         Carpenter Co                            Trade Debts                                                                      $90,057.29
    184 Lipford Ave                      Tel: 888-835-9228 Ext 2644
    Verona, MS 38879                     Email: susie.gillespie@carpenter.com




9   Sunrise Technologies                 Sunrise Technologies                    Trade Debts                                                                      $73,757.75
    525 Vine St, Ste 210                 Tel: 336-722-6741
    Winston-Salem, NC 27101              Email: Jared.Church@sunrise.co




10 Dimensional Innovations               Dimensional Innovations                 Trade Debts                                                                      $73,203.40
   3421 Merriam Ln                       Tel: 913-384-3488
   Overland Park, KS 66203               Email: Mcook@dimin.com




11 Pine Belt                             Pine Belt                               Trade Debts                                                                      $66,417.62
   16 Keystone Dr                        Tel: 601-264-7276
   Hattiesburg, MS 39402                 Email: seanworkman@pinebeltforest.com




12 GF Hardwood                           GF Hardwood                             Trade Debts                                                                      $30,450.86
   9880 Clay County Hwy                  Tel: 931-258-3944
   Moss, TN 38575                        Email: tg.gfh@twlakes.com




13 Northern Contours, Inc                Northern Contours, Inc                  Trade Debts                                                                      $26,304.21
   409 S Robert St                       Tel: 218-998-1705
   Fergus Falls, MN 56537                Email: nhewitt@northerncontours.com




 Official Form 204            Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                                Page 2
                                 Case 20-10345-MFW                     Doc 42-1      Filed 02/18/20                  Page 4 of 6


Debtor name VIP Cinema Holdings, Inc.                                                                   Case No. (If known)            20-10345

                                                                     (Continuation Sheet)

Name of creditor and complete                                                    Nature of the       Indicate if      Amount of unsecured claim
                                         Name, telephone number, and                                 claim is
mailing address, including zip           email address of creditor contact       claim               contingent,      If the claim is fully unsecured, fill in only
code.                                                                            (for example,       unliquidated,    unsecured claim amount. If claim is partially
                                                                                 trade debts, bank   or disputed      secured, fill in total claim amount and
                                                                                 loans,                               deduction for value of collateral or setoff to
                                                                                 professional                         calculate unsecured claim.
                                                                                 services, and
                                                                                 government
                                                                                                                     Total Claim, if   Deduction        Unsecured claim
                                                                                 contracts)
                                                                                                                     partially         for value of
                                                                                                                     secured           collateral or
                                                                                                                                       setoff


14 Feilitech US LLC                      Feilitech US LLC                        Trade Debts                                                                      $25,856.73
   1279 County Rd 681                    Tel: 662-891-6620
   Saltillo, MS 38866                    Email: Lthomas@feili-us.com




15 Raffel Systems/BJ Sales               Raffel Systems/BJ Sales                 Trade Debts                                                                      $22,845.86
   N112W14600 Mequon Rd                  Tel: 262-502-1011
   Germantown, WI 53022                  Email: Kkainer@raffel.com




16 Abby Manufacturing                    Abby Manufacturing                      Trade Debts                                                                      $18,618.60
   501 Pulliam Rd                        Tel: 662-223-5339
   Walnut, MS 38683                      Fax: 662-223-5340




17 Whitaker Sales, Inc                   Whitaker Sales, Inc                     Trade Debts                                                                      $18,077.86
   119 Midway Dr                         Tel: 662-566-7100
   Verona, MS 38879                      Email: dwilson@whitakersales.com




18 Packsize, LLC                         Packsize, LLC                           Trade Debts                                                                      $17,532.73
   29575 Network Pl                      Tel: 801-944-4814
   Chicago, IL 60673-1295                Fax: 801-944-4815
                                         Email: accountinghelp-us@packsize.com



19 Omni Logistics                        Omni Logistics                          Trade Debts                                                                      $17,175.00
   921 W Bethel Rd, Bldg 200, Ste 201    Tel: 817-410-9225
   Coppell, TX 75019                     Fax: 775-659-1964




20 Norbord Inc                           Norbord Inc                             Trade Debts                                                                      $16,531.20
   1 Toronto Way                         Tel: 416-365-0705
   Guntown, MS 38849                     Fax: 416-777-4407




 Official Form 204            Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                                Page 3
                                     Case 20-10345-MFW                       Doc 42-1   Filed 02/18/20                  Page 5 of 6


Debtor name VIP Cinema Holdings, Inc.                                                                      Case No. (If known)            20-10345

                                                                       (Continuation Sheet)

Name of creditor and complete                                                       Nature of the       Indicate if      Amount of unsecured claim
                                            Name, telephone number, and                                 claim is
mailing address, including zip              email address of creditor contact       claim               contingent,      If the claim is fully unsecured, fill in only
code.                                                                               (for example,       unliquidated,    unsecured claim amount. If claim is partially
                                                                                    trade debts, bank   or disputed      secured, fill in total claim amount and
                                                                                    loans,                               deduction for value of collateral or setoff to
                                                                                    professional                         calculate unsecured claim.
                                                                                    services, and
                                                                                    government
                                                                                                                        Total Claim, if   Deduction        Unsecured claim
                                                                                    contracts)
                                                                                                                        partially         for value of
                                                                                                                        secured           collateral or
                                                                                                                                          setoff


21 Quality Fibers, Inc                      Quality Fibers, Inc                     Trade Debts                                                                      $16,278.78
   858 Mitchell Rd                          Tel: 662-620-7775
   Tupelo, MS 38801                         Fax: 662-620-7717




22 Southern Fastening Systems, Inc          Southern Fastening Systems, Inc         Trade Debts                                                                      $16,134.03
   330 S Church St                          Tel: 256-381-3628
   Tupelo, MS 38801                         Email: Mnoles@southerncarlson.com




23 Handy Kenlin Group                       Handy Kenlin Group                      Trade Debts                                                                      $14,821.21
   29 E Hintz Rd                            Tel: 847-459-0900
   Wheeling, IL 60090                       Email: Jwind@handykenlin.com




24 Gen Pac, Inc                             Gen Pac, Inc                            Trade Debts                                                                      $14,652.60
   334 Whitaker Dr                          Tel: 662-840-7201
   Tupelo, MS 38804                         Email: shannon@genpac.net




25 Innovative Operational Solutions, Inc    Innovative Operational Solutions, Inc   Professional                                                                     $12,500.00
   12038 E Mercer Ln                        Tel: 602-918-0126                       Services
   Scottsdale, AZ 85259                     Email: smercier@vipcinemaseating.com




26 Gallagher Benefit Services, Inc          Gallagher Benefit Services, Inc         Trade Debts                                                                      $11,500.00
   2850 W Golf Rd, 5th Fl                   Tel: 212-918-9684
   Rolling Meadows, IL 60008                Email: Matthew_Gold@ajg.com




27 Great Southern Industries, Inc           Great Southern Industries, Inc          Trade Debts                                                                       $9,244.60
   1320 Boling St                           Tel: 601-948-5700
   Jackson, MS 39209                        Email: Mstone@gsibox.com




 Official Form 204               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                                Page 4
                               Case 20-10345-MFW                   Doc 42-1           Filed 02/18/20                  Page 6 of 6


Debtor name VIP Cinema Holdings, Inc.                                                                    Case No. (If known)            20-10345

                                                                  (Continuation Sheet)

Name of creditor and complete                                                     Nature of the       Indicate if      Amount of unsecured claim
                                        Name, telephone number, and                                   claim is
mailing address, including zip          email address of creditor contact         claim               contingent,      If the claim is fully unsecured, fill in only
code.                                                                             (for example,       unliquidated,    unsecured claim amount. If claim is partially
                                                                                  trade debts, bank   or disputed      secured, fill in total claim amount and
                                                                                  loans,                               deduction for value of collateral or setoff to
                                                                                  professional                         calculate unsecured claim.
                                                                                  services, and
                                                                                  government
                                                                                                                      Total Claim, if   Deduction        Unsecured claim
                                                                                  contracts)
                                                                                                                      partially         for value of
                                                                                                                      secured           collateral or
                                                                                                                                        setoff


28 Maco Logistics                       Maco Logistics                            Trade Debts                                                                       $9,065.00
   790 4th St                           Tel: 901-775-3500
   Memphis, TN 38126                    Email: sharrison@macotransportation.com




29 UFI Royal Development                UFI Royal Development                     Trade Debts                                                                       $7,182.50
   c/o United Furniture                 Tel: 336-889-2569
   325 Kettering Rd                     Email: bmcamis@ufifurniture.com
   High Point, NC 27263




30 Lippert Components, Inc              Lippert Components, Inc                   Trade Debts                                                                       $7,176.00
   3501 County Rd 6 E                   Tel: 574-293-3101
   Elkhart, IN 46514-7663               Email: sduchon@lci.com




 Official Form 204           Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                                  Page 5
